DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed May 17, 2022 have been entered into the file. Currently, claims 1, 4, and 12-13 are amended and claims 2-3 are cancelled, resulting in claims 1 and 4-13 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2004/0063366)1 in view of Meguro (US 2009/0047476)1. Supporting evidence provided by Ammirati (US 2011/0070422)1.
With respect to claim 1, Nakayama teaches suede artificial leather having excellent color fastness to light and color development in a wide variety of colors and having high quality with a good suede feeling, surface touch and hand (paragraph [0002]).The suede artificial leather comprises a three-dimensional entangled body (nonwoven) comprising a superfine fiber having a fineness of 0.2 dtex or less and an elastic polymer A (paragraph [0020]). The superfine fiber contains an organic pigment and/or carbon black (dark color pigment) (“pigment A”) in an amount of 0 to 8% by mass (paragraph [0037]). For a deep color the content is preferably 0.5 to 8% by mass, more preferably 1 to 5% by mass (paragraph [0040]). The polymer for the superfine fiber is preferably polyester (paragraphs [0055]-[0056]). The artificial leather is napped (paragraph [0054]).
Nakayama does not explicitly teach that the L* value is less than or equal to 20, however Nakayama does teach that the fibers and the elastic polymer may include carbon black pigments (paragraphs [0037], [0068]). It is known in the art that the L* scale ranges from 0 (black) to 100 (white) (Ammirati; paragraph [0037]). Therefore it is reasonable to presume that the artificial leather of Nakayama has an L* value of less than or equal to 20, because the colored pigments used are black. It is noted that, as discussed above, the polyester fibers contain the carbon black in similar amounts to the dark colored pigment of claim 1.
As to the fiber fineness ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05(I). In the instant case, both Nakayama and the instant invention disclose a napped artificial leather nonwoven fabric comprising polyester fibers colored by a carbon black pigment in similar amounts impregnated by an elastic polymer. Both inventions are directed to having excellent color fastness (instant specification, claim 1; Nakayama, paragraph [0002]). It is therefore expected that Nakayama, which has similar structure and desired final properties as the claimed invention, will display the same properties as the claimed invention. It is noted that a fiber fineness of 0.07 to 0.9 dtex, which significantly overlaps with the teachings of Nakayama, is identified by the specification as sufficient for the instant invention (instant specification; paragraph [0013]).

Nakayama further teaches the mass ratio of the elastic polymer A inclusive of the pigment B to the three-dimensional entangled body inclusive of the pigment A is 15:85 to 60:40 (paragraph [0097]).
Meguro teaches an artificial leather which comprises an entangled body made of bundles of microfine fibers and an elastic polymer impregnated into the entangled body, wherein a part of the elastic polymer impregnates into the bundles of microfine fibers and a degree of penetration of the elastic polymer is from 1 to 30% by area (paragraph [0008]). In view of combining the fiber-holding ability by the elastic polymer and a soft hand, the coagulated elastomeric polymer fixed to the inside of the fiber-entangled body is preferably in substantially discontinuous form (paragraph [0028]). To ensure this, the aqueous dispersion of elastic polymer is impregnated preferably in an amount such that the ratio of elastic polymer:fiber-entangled body is 5:95 to 60:40 by mass (paragraph [0028]). If the elastic polymer is within the above range, a sufficient binding effect is obtained, the properties such as tear strength and tensile strength are good, and the hand is soft (paragraph [0028]).
The mass% of elastic polymer range of Meguro substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Meguro, because overlapping ranges have been held to establish prima facie obviousness.
Since both Nakayama and Meguro teach artificial leather comprising a nonwoven fabric of microfine fiber impregnated with an elastic polymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of elastic polymer A in Nakayama to be 5-60 mass%, in order to provide an artificial leather with sufficient bonding, good properties such as tear strength and tensile strength, and a soft hand.

Nakayama further teaches that the method of making the suede artificial leather includes using superfine fiber-forming fiber which includes a sea-island composite fiber and a mix-spun composite fiber which are fibrillated into the superfine fiber by removing a component (paragraph [0102]). The nonwoven fabric is impregnated with the elastomeric polymer A (paragraph [0110]) and then the fiber-forming fiber is fibrillated into superfine fibers by removing the extractable component (paragraph [0116]). The elastic polymer A is particularly preferred to be a polyurethane (paragraph [0086]).
Nakayama does not explicitly teach that there are fiber bundles formed by the polyester fibers, however the ordinary artisan would recognize that since the nonwoven was impregnated with the elastomeric polymer A first, prior to removing the extractable component, the resulting superfine fibers would be maintained in a similar position as in the superfine fiber-forming fiber, thus forming bundles of superfine fibers. It is noted that the instant specification uses a similar method of forming the fiber bundles in paragraphs [0032] and [0053]. Additionally, the ordinary artisan would recognize that the elastomeric polymer A would be located outside the fiber bundles due to the impregnation of the elastomeric polymer A prior to formation of the superfine fibers.

Nakayama is silent as to the elastic polymer comprising a second elastic polymer that is present inside the fiber bundle.
Meguro teaches an artificial leather which comprises an entangled body made of bundles of microfine fibers and an elastic polymer impregnated into the entangled body, wherein a part of the elastic polymer impregnates into the bundles of microfine fibers and a degree of penetration of the elastic polymer is from 1 to 30% by area (paragraph [0008]). The elastic polymer to be impregnated into the fiber-entangled body may be selected from those known in the artificial leather art, for example polyurethanes (paragraph [0025]). A mixture of different polyurethane resins may be impregnated, or different kinds of polyurethanes may be impregnated in different portions (paragraph [0025]). The bundles of fibers of the obtained artificial leather include the elastic polymer penetrated therein (paragraph [0035]). With such a penetration structure, an artificial leather which has a soft hand and littler deterioration of quality due to fall-off of the raised fibers is obtained (paragraph [0035]).
Since both Nakayama and Meguro teach napped artificial leather comprising a microfine fiber bundle nonwoven structure impregnated with elastic polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber bundles of Nakayama to include a second elastic polymer penetrated therein in order to provide an artificial leather which has a soft hand and little deterioration of quality due to fall-off of the raised fibers. It is noted that Meguro teaches different polyurethanes may be impregnated at different portions in the artificial leather (Meguro; paragraph [0025]).

Nakayama in view of Meguro teaches the claimed invention above but does not expressly teach the napped artificial leather has a peel strength of 3.3 kg/cm or more and a grade of color difference, determined using a Grey scale for assessing staining in an evaluation of color migration to a multifiber adjacent fabric (co-woven fabric No. 1) during pressurization under heating in a wet state under a load of 4 kPa at 200oC for 60 second, of 4 or more. It is reasonable to presume that the peel strength and grade of color difference are inherent to Nakayama in view of Meguro. Support for said presumption is found in that Nakayama in view of Meguro teaches similar materials used in similar proportions and similar structure as the claimed invention.
In paragraph [0018] the instant specification states that when the content ratio of the elastic polymer contained in the napped artificial leather is 0.1 to 15 mass%, the mass ratio of the fibers will not be relatively too low so that a high peel strength can be maintained. Paragraph [0023] of the instant specification states that it is preferable that the polyester fibers are isophthalic acid-modified polyester fibers, because a high peel strength can be easily maintained. Paragraph [0050] of the instant specification states that when the elastic polymer contains a pigment the content ratio is preferably 0 to 20 mass%, more preferably 0 to 10 mass%, particularly preferably 0 to 1 mass%. When the content ratio of the pigment in the elastic polymer is too high, the peel strength tends to be reduced (instant specification; paragraph [0050]).
Similarly, Nakayama teaches the mass ratio of the elastic polymer A inclusive of the pigment B to the three-dimensional entangled body inclusive of the pigment A is 15:85 to 60:40 (Nakayama; paragraph [0097]), and the modification by Meguro results in the amount of elastic polymer A in Nakayama being 5-60 mass%. Nakayama further teaches that the superfine fiber is preferably a polyester, and that suitable polyesters include isophthalic acid-modified polyethylene terephthalate (Nakayama; paragraphs [0055]-[0056]). Finally, Nakayama teaches a pigment B may be mixed with the elastomeric polymer A to form an integrated whole (Nakayama; paragraph [0074]) in an amount of 1 to 20% by mass (Nakayama; paragraph [0068]). The pigment B may be carbon black (dark color pigment) (Nakayama; paragraph [0068]).
Paragraph [0022] of the instant specification states that it is preferable that the dark color pigment contains carbon black to provide excellent light resistance and color migration resistance. Paragraph [0050] of the instant specification states that when the elastic polymer contains a pigment the content ratio is preferably 0 to 20 mass%, more preferably 0 to 10 mass%, particularly preferably 0 to 1 mass%. When the content ratio of the pigment in the elastic polymer is too high, the color migration resistance tends to be reduced (instant specification; paragraph [0050]).
Similarly, Nakayama teaches that the pigment may be carbon black (Nakayama; paragraph [0037]). Additionally, Nakayama teaches a pigment B may be mixed with the elastomeric polymer A to form an integrated whole (Nakayama; paragraph [0074]) in an amount of 1 to 20% by mass (Nakayama; paragraph [0068]). The pigment B may be carbon black (dark color pigment) (Nakayama; paragraph [0068]).
Nakayama further teaches that it is preferred for the suede artificial leather to have a color fastness to rubbing under wet conditions corresponding to a third rating or high when measured according to JIS L 0801 (Nakayama; [0121]).
Nakayama in view of Meguro teaches similar structure, materials, and proportions to the claimed invention as well as teaching the structure, materials, and proportions identified by the instant invention as affecting the peel strength and the color migration, as well as the desire for color fastness under wet conditions. Therefore, the artificial leather of Nakayama in view of Meguro is expected to have the same properties of the claimed invention.

With respect to claim 4, Nakayama in view of Meguro teaches all the limitations of claim 1 above.
Nakayama is silent as to a content ratio of the second elastic polymer being from 0.1 to 3 mass%.
Meguro further teaches the areal ratio of the penetrated elastic polymer is preferably from 1.5 to 25% and more preferably from 2 to 20% (paragraph [0035]). Within the above range, the bundles of microfine fibers are held by the elastic polymer more firmly, to provide a suede-finished artificial leather with a good appearance which is free form the pull-out of microfine fibers on its surface (paragraph [0035]). If the area ratio is less than 1%, the hand of the resultant artificial leather is soft because the amount of the penetrated elastic polymer in the bundles of microfiner fibers which is in direct contact with the microfine fibers is small (paragraph [0036]). However, the dense feeling (stiffness) is likely to be poor (paragraph [0036]). In addition, fiber-pull out easily occurs to deteriorate the appearance of the artificial leather because the amount of fibers held together by the elastic polymer is small (paragraph [0036]). If exceeding 30%, the fiber pull-out is prevented and the appearance is improved (paragraph [0036]). However, the hand becomes hard because of an excessively large amount of the elastic polymer is in direct contact with the fibers (paragraph [0036]).
Meguro discusses the amount of elastic polymer in the fiber bundles with respect to the areal ratio rather than the weight ratio, however the ordinary artisan would recognize that both the areal ratio and the weight ratio are ways of measuring the amount of elastic polymer which has penetrated the fiber bundle. Therefore the ordinary artisan would also recognize that having too little or too much areal coverage equates to having too little or too much mass of elastic polymer, and that similar effects would be seen.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the mass% of penetrated elastic polymer which penetrated the fiber to include the claimed range. One would have been motivated to provide enough of the penetrating elastic polymer such that sufficient stiffness is achieved and fiber pull-out does not occur, but not so much that the hand of the resulting artificial leather becomes hard. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

With respect to claim 5, Nakayama in view of Meguro teaches all the limitations of claim 1 above. Nakayama further teaches a pigment B may be mixed with the elastomeric polymer A to form an integrated whole (paragraph [0074]) in an amount of 1 to 20% by mass (paragraph [0068]). The pigment B may be carbon black (dark color pigment) (paragraph [0068]).
As to the ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I). In the instant case, both the elastic polymer of Nakayama and the instant invention are colored using a dark color pigment, therefore both inventions are expected to have a dark color. Additionally, the instant specification at paragraph [0050] states that a content ratio of 0 to 20 mass% of the pigment in the elastic polymer is suitable for the instant invention.

With respect to claim 6, Nakayama in view of Meguro teaches all the limitations of claim 1 above. Nakayama further teaches the it is particularly preferred to color the suede artificial leather to the intended colors by incorporating the pigments into the superfine fiber and elastomeric polymer A without using dyes (paragraph [0098]).

With respect to claim 8, Nakayama in view of Meguro teaches all the limitations of claim 1 above. Nakayama further teaches the pigment may be carbon black (paragraph [0037]).

With respect to claim 9, Nakayama in view of Meguro teaches all the limitations of claim 1 above. Nakayama further teaches that the superfine fiber is preferably a polyester, and that suitable polyesters include polyethylene terephthalate, isophthalic acid-modified polyethylene terephthalate, and polylactic acid (paragraphs [0055]-[0056]).
To one of ordinary skill in the art, it would have been obvious to try the polyesters exemplified by Nakayama, which includes isophthalic acid-modified polyethylene terephthalate, in order to determine which provides the desired final properties to the artificial leather. See MPEP 2143.

With respect to claims 10-12, Nakayama in view of Meguro teaches all the limitations of claim 1 above. Nakayama in view of Meguro teaches the claimed invention above but does not expressly teach the napped artificial leather has a grade of color difference, determined using a Grey scale for assessing staining in an evaluation of color migration to a multifiber adjacent fabric (co-woven fabric No. 1) during pressurization under heating in a dry state under a load of 4 kPA at 200oC for 60 seconds, of 4 or more; a grade of color different, determine using a Grey scale for assessing change in color in a test of lightfastness to ultraviolet carbon arc lamp light in accordance with JIS L 0842, of 4 or more; and a color difference of a vinyl chloride film before and after color migration, determined in accordance in an evaluation of color migration to the vinyl chloride film under a load of 750 g/cm2 at 50oC for 16 hours, of ΔE* ≤ 2.0. It is reasonable to presume that the multiple grades of color difference are inherent to Nakayama in view of Meguro. Support for said presumption is found in that Nakayama in view of Meguro teaches similar materials used in similar proportions and similar structure as the claimed invention.
Paragraph [0022] of the instant specification states that it is preferable that the dark color pigment contains carbon black to provide excellent light resistance and color migration resistance. Paragraph [0050] of the instant specification states that when the elastic polymer contains a pigment the content ratio is preferably 0 to 20 mass%, more preferably 0 to 10 mass%, particularly preferably 0 to 1 mass%. When the content ratio of the pigment in the elastic polymer is too high, the color migration resistance tends to be reduced (instant specification; paragraph [0050]).
Similarly, Nakayama teaches that the pigment may be carbon black (Nakayama; paragraph [0037]). Additionally, Nakayama teaches a pigment B may be mixed with the elastomeric polymer A to form an integrated whole (Nakayama; paragraph [0074]) in an amount of 1 to 20% by mass (Nakayama; paragraph [0068]). The pigment B may be carbon black (dark color pigment) (Nakayama; paragraph [0068]).
Additionally, Nakayama further teaches the elastomeric polymer A has a color fastness to light of 3rd rating or higher, preferably 4th rating or higher, when measured on an elastomeric polymer film by the evaluation method of color fastness to xenon arc lamp light in accordance with JIS L0804 (Nayakama; paragraph [0087]).
Nakayama in view of Meguro teaches similar structure, materials, and proportions to the claimed invention as well as teaching the structure, materials, and proportions identified by the instant invention as affecting the color migration, as well as the desire of light fastness of the artificial leather. Therefore, the artificial leather of Nakayama in view of Meguro is expected to have the same properties of the claimed invention.

With respect to claim 13, Nakayama teaches suede artificial leather having excellent color fastness to light and color development in a wide variety of colors and having high quality with a good suede feeling, surface touch and hand (paragraph [0002]).The suede artificial leather comprises a three-dimensional entangled body (nonwoven) comprising a superfine fiber having a fineness of 0.2 dtex or less and an elastic polymer A (paragraph [0020]). The superfine fiber contains an organic pigment and/or carbon black (dark color pigment) (“pigment A”) in an amount of 0 to 8% by mass (paragraph [0037]). For a deep color the content is preferably 0.5 to 8% by mass, more preferably 1 to 5% by mass (paragraph [0040]). The polymer for the superfine fiber is preferably polyester (paragraphs [0055]-[0056]). The artificial leather is napped (paragraph [0054]). Nakayama further teaches the it is particularly preferred to color the suede artificial leather to the intended colors by incorporating the pigments into the superfine fiber and elastomeric polymer A without using dyes (paragraph [0098]).
Nakayama does not explicitly teach that the L* value is less than or equal to 20, however Nakayama does teach that the fibers and the elastic polymer may include carbon black pigments (paragraphs [0037], [0068]). It is known in the art that the L* scale ranges from 0 (black) to 100 (white) (Ammirati; paragraph [0037]). Therefore it is reasonable to presume that the artificial leather of Nakayama has an L* value of less than or equal to 20, because the colored pigments used are black. It is noted that, as discussed above, the polyester fibers contain the carbon black in similar amounts to the dark colored pigment of claim 1.
The fiber fineness range of Nakayama substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Nakayama, because overlapping ranges have been held to establish prima facie obviousness.
Nakayama further teaches that the method of making the suede artificial leather includes using superfine fiber-forming fiber which includes a sea-island composite fiber and a mix-spun composite fiber which are fibrillated into the superfine fiber by removing a component (paragraph [0102]). The nonwoven fabric is impregnated with the elastomeric polymer A (paragraph [0110]) and then the fiber-forming fiber is fibrillated into superfine fibers by removing the extractable component (paragraph [0116]). The elastic polymer A is particularly preferred to be a polyurethane (paragraph [0086]).
Nakayama further teaches the mass ratio of the elastic polymer A inclusive of the pigment B to the three-dimensional entangled body inclusive of the pigment A is 15:85 to 60:40 (paragraph [0097]).
Meguro teaches an artificial leather which comprises an entangled body made of bundles of microfine fibers and an elastic polymer impregnated into the entangled body, wherein a part of the elastic polymer impregnates into the bundles of microfine fibers and a degree of penetration of the elastic polymer is from 1 to 30% by area (paragraph [0008]). In view of combining the fiber-holding ability by the elastic polymer and a soft hand, the coagulated elastomeric polymer fixed to the inside of the fiber-entangled body is preferably in substantially discontinuous form (paragraph [0028]). To ensure this, the aqueous dispersion of elastic polymer is impregnated preferably in an amount such that the ratio of elastic polymer:fiber-entangled body is 5:95 to 60:40 by mass (paragraph [0028]). If the elastic polymer is within the above range, a sufficient binding effect is obtained, the properties such as tear strength and tensile strength are good, and the hand is soft (paragraph [0028]).
The mass% of elastic polymer range of Meguro substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Meguro, because overlapping ranges have been held to establish prima facie obviousness.
Since both Nakayama and Meguro teach artificial leather comprising a nonwoven fabric of microfine fiber impregnated with an elastic polymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of elastic polymer A in Nakayama to be 5-60 mass%, in order to provide an artificial leather with sufficient bonding, good properties such as tear strength and tensile strength, and a soft hand.

Nakayama is silent as to the elastic polymer comprising a second elastic polymer that is present inside the fiber bundle.
Meguro teaches an artificial leather which comprises an entangled body made of bundles of microfine fibers and an elastic polymer impregnated into the entangled body, wherein a part of the elastic polymer impregnates into the bundles of microfine fibers and a degree of penetration of the elastic polymer is from 1 to 30% by area (paragraph [0008]). The elastic polymer to be impregnated into the fiber-entangled body may be selected from those known in the artificial leather art, for example polyurethanes (paragraph [0025]). A mixture of different polyurethane resins may be impregnated, or different kinds of polyurethanes may be impregnated in different portions (paragraph [0025]). The bundles of fibers of the obtained artificial leather include the elastic polymer penetrated therein (paragraph [0035]). With such a penetration structure, an artificial leather which has a soft hand and littler deterioration of quality due to fall-off of the raised fibers is obtained (paragraph [0035]).
Since both Nakayama and Meguro teach napped artificial leather comprising a microfine fiber bundle nonwoven structure impregnated with elastic polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber bundles of Nakayama to include a second elastic polymer penetrated therein in order to provide an artificial leather which has a soft hand and little deterioration of quality due to fall-off of the raised fibers. It is noted that Meguro teaches different polyurethanes may be impregnated at different portions in the artificial leather (Meguro; paragraph [0025]).
Nakayama is silent as to a content ratio of the second elastic polymer being from 0.1 to 3 mass%.
Meguro further teaches the areal ratio of the penetrated elastic polymer is preferably from 1.5 to 25% and more preferably from 2 to 20% (paragraph [0035]). Within the above range, the bundles of microfine fibers are held by the elastic polymer more firmly, to provide a suede-finished artificial leather with a good appearance which is free form the pull-out of microfine fibers on its surface (paragraph [0035]). If the area ratio is less than 1%, the hand of the resultant artificial leather is soft because the amount of the penetrated elastic polymer in the bundles of microfiner fibers which is in direct contact with the microfine fibers is small (paragraph [0036]). However, the dense feeling (stiffness) is likely to be poor (paragraph [0036]). In addition, fiber-pull out easily occurs to deteriorate the appearance of the artificial leather because the amount of fibers held together by the elastic polymer is small (paragraph [0036]). If exceeding 30%, the fiber pull-out is prevented and the appearance is improved (paragraph [0036]). However, the hand becomes hard because of an excessively large amount of the elastic polymer is in direct contact with the fibers (paragraph [0036]).
Meguro discusses the amount of elastic polymer in the fiber bundles with respect to the areal ratio rather than the weight ratio, however the ordinary artisan would recognize that both the areal ratio and the weight ratio are ways of measuring the amount of elastic polymer which has penetrated the fiber bundle. Therefore the ordinary artisan would also recognize that having too little or too much areal coverage equates to having to little or too much mass of elastic polymer, and that similar effects would be seen.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the mass% of penetrated elastic polymer which penetrated the fiber to include the claimed range. One would have been motivated to provide enough of the penetrating elastic polymer such that sufficient stiffness is achieved and fiber pull-out does not occur, but not so much that the hand of the resulting artificial leather becomes hard. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Nakayama in view of Meguro teaches the claimed invention above but does not expressly teach the napped artificial leather has a peel strength of 3.3 kg/cm or more. It is reasonable to presume that the peel strength is inherent to Nakayama in view of Meguro. Support for said presumption is found in that Nakayama in view of Meguro teaches similar materials used in similar proportions and similar structure as the claimed invention.
In paragraph [0018] the instant specification states that when the content ratio of the elastic polymer contained in the napped artificial leather is 0.1 to 15 mass%, the mass ratio of the fibers will not be relatively too low so that a high peel strength can be maintained. Paragraph [0023] of the instant specification states that it is preferable that the polyester fibers are isophthalic acid-modified polyester fibers, because a high peel strength can be easily maintained. Paragraph [0050] of the instant specification states that when the elastic polymer contains a pigment the content ratio is preferably 0 to 20 mass%, more preferably 0 to 10 mass%, particularly preferably 0 to 1 mass%. When the content ratio of the pigment in the elastic polymer is too high, the peel strength tends to be reduced (instant specification; paragraph [0050]).
Similarly, Nakayama teaches the mass ratio of the elastic polymer A inclusive of the pigment B to the three-dimensional entangled body inclusive of the pigment A is 15:85 to 60:40 (Nakayama; paragraph [0097]), and the modification by Meguro results in the amount of elastic polymer A in Nakayama being 5-60 mass%. Nakayama further teaches that the superfine fiber is preferably a polyester, and that suitable polyesters include isophthalic acid-modified polyethylene terephthalate (Nakayama; paragraphs [0055]-[0056]). Finally, Nakayama teaches a pigment B may be mixed with the elastomeric polymer A to form an integrated whole (Nakayama; paragraph [0074]) in an amount of 1 to 20% by mass (Nakayama; paragraph [0068]). The pigment B may be carbon black (dark color pigment) (Nakayama; paragraph [0068]).
Nakayama in view of Meguro teaches similar structure, materials, and proportions to the claimed invention as well as teaching the structure, materials, and proportions identified by the instant invention as affecting the peel strength. Therefore, the artificial leather of Nakayama in view of Meguro is expected to have the same properties of the claimed invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2004/0063366)2 in view of Meguro (US 2009/0047476)1 as applied to claim 1 above, and further in view of Nakayama (US 2009/0274862)3.
With respect to claim 7, Nakayama in view of Meguro teaches all the limitations of claim 1 above. Nakayama further teaches that if desired, the suede artificial leather may be further colored with a small amount of dye, as far as the effect of the invention is not adversely affected (paragraph [0098]).
Nakayama in view of Meguro is silent as to the dye being dyed with a metal complexed dye or a sulfur dye.
Nakayama ‘862 teaches a leather-like sheet which has excellent flexibility and hand resembling natural leathers and an appearance with high quality which is excellent in fastness and quality stability such as surface abrasion resistance (paragraph [0001]). The artificial leather comprises a microfine-fiber entangled body (paragraph [0016]) where the fibers are preferably PET or isophthalic acid-modified PET because the entangled body of long fibers thereof exhibits good shrinking property in the hot water treatment (paragraph [0017]). An elastic polymer is also impregnated into the microfine-fiber entangled body (paragraph [0029]). The microfine-fiber entangled body may be dyed prior to impregnating the elastic polymer (paragraph [0051]). The dye is suitably selected from known dyes such as disperse dye, acid dye, and metal complex dye according to the dyeability of the microfine-fiber entangled body (paragraph [0051]).
Since both Nakayama in view of Meguro and Nakayama ‘862 teach artificial leather comprising a nonwoven made of polyester microfine fibers impregnated with an elastic polymer that may be dyed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dyed the artificial leather with a metal complex dye, because it is known in the art as a suitable dye for an artificial leather with polyester fibers and would yield the predictable result of a dyed artificial leather. See MPEP 2143.
With respect to the choosing of the metal complex dye, to one of ordinary skill in the art it would have been obvious to try the dyes listed in Nakayama ‘862, which includes a metal complex dye, in order to determine which provides the desired dyeability for the microfine-fiber entangled body used.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims and arguments in the response filed May 17, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments submitted on May 17, 2022 have been fully considered and are not persuasive.
On pages 3-4 of the response Applicant submits that the napped artificial leathers provide significant and unexpected improvements as compared to the above cited references. Applicant specifically points to Example 1 and 3 to 7 as representative of the claimed invention and Comparative Example 1 as representative of Nakayama.
These arguments are not persuasive. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to (i), Nakayama, if Nakayama is being selected as the closest prior art, has not been fairly compared with the results in an affidavit or declaration under 37 CFR 1.132. Comparative Example 1 has been selected by Applicant as representative of Nakayama, however Nakayama itself has not been compared to the instant invention. The disclosure of Nakayama is significantly broader than Comparative Example 1, and includes significant overlap with the claimed invention as described in the rejections above.
With respect to (ii), the claims are not commensurate in scope with Examples 1 and 3 to 7 in Table 1. For example, five of the examples use a fiber fineness of 0.2 dtex and one uses a fiber fineness of 0.5 dtex. However, claims 1 and 13 have a fiber fineness of 0.2-0.9 dtex. Five of the examples use 5 mass% of carbon black and one of the examples uses 1 mass% of carbon black. However, claims 1 and 13 have 0.5 to 10 mass% of a dark colored pigment. The proportions of the elastic polymer used in the examples are 10 mass%, 14 mass%, 12 mass%, and 2.5 mass%, with no first elastic polymer being used in Example 7. However, claims 1 and 13 include the first elastic polymer and have an elastic polymer range of from 0.1 to 15 mass%. To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II).
With respect to (iii), Applicant has not explained why the results are unexpected. The burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).

The remainder of the arguments are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Nakayama (US 2004/0063366) not teaching the new claim amendments, specifically the combination of the elastic polymer ratio, the elastic polymer comprising a first and second elastic polymer, and a peel strength of 3.3 kg/cm or more. The newly added reference Meguro (US 2009/0047478) is used in combination with Nakayama to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Hereinafter referred to as Nakayama ‘862